 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    SYLVIA QUINN,                                           Case No. 2:18-cv-01909-JAD-CWH
 7                           Plaintiff,
                                                              ORDER
 8          v.
 9    WELTMAN, WEINBERG & REIS CO, LPA,
10                           Defendant.
11

12          On April 15, 2019, the parties notified the court they have reached a settlement and stated

13   that a stipulated dismissal would be filed within 60 days. (Notice (ECF No. 16).) To date, the

14   parties have not submitted a stipulated dismissal.

15          IT IS THEREFORE ORDERED that the parties must file a stipulated dismissal or joint

16   status report within 30 days from the date of this order. Failure to timely comply with this order

17   will result in the issuance of an order to show cause.

18          DATED: July 29, 2019

19

20

21                                                            C.W. HOFFMAN, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
